Exhibit 10(a)

 

Execution Copy 10(a)

 

--------------------------------------------------------------------------------

 

$112,500,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

TNP ENTERPRISES, INC.

as Borrower,

 

The Several Lenders

from Time to Time Parties Hereto,

 

CANADIAN IMPERIAL BANK OF COMMERCE,

as Administrative Agent,

 

and

 

CIBC WORLD MARKETS CORP.

as Arranger

 

Dated as of August 28, 2003

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

TABLE OF CONTENTS

   i SECTION 1.    DEFINITIONS    1

1.1

  

Defined Terms

   1

1.2

  

Other Definitional Provisions

   20 SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS    21

2.1

  

Commitments

   21

2.2

  

Procedure for Term Loan Borrowing

   21

2.3

  

Repayment of Term Loans

   22

2.4

  

Optional Prepayments

   22

2.5

  

Mandatory Prepayments

   22

2.6

  

Conversion and Continuation Options

   23

2.7

  

Limitations on Eurodollar Tranches

   23

2.8

  

Interest Rates and Payment Dates

   24

2.9

  

Computation of Interest and Fees

   24

2.10

  

Inability to Determine Interest Rate

   25

2.11

  

Pro Rata Treatment and Payments

   25

2.12

  

Requirements of Law

   26

2.13

  

Taxes

   27

2.14

  

Indemnity

   29

2.15

  

Change of Lending Office

   29

2.16

  

Replacement of Lenders

   29 SECTION 3.    REPRESENTATIONS AND WARRANTIES    30

3.1

  

Financial Condition

   30

3.2

  

No Change

   30

3.3

  

Corporate Existence; Compliance with Law

   30

3.4

  

Corporate Power; Authorization; Enforceable Obligations

   31

3.5

  

No Legal Bar

   31

3.6

  

Litigation

   31

3.7

  

No Default

   31

3.8

  

Ownership of Property; Liens

   31

3.9

  

Intellectual Property

   32

3.10

  

Taxes

   32

3.11

  

Federal Regulations

   32

3.12

  

Labor Matters

   32

3.13

  

ERISA

   32

3.14

  

Investment Company Act; Other Regulations

   33

3.15

  

Subsidiaries

   33

3.16

  

Use of Proceeds

   33

3.17

  

Environmental Matters

   33

 

i



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

3.18

  

Accuracy of Information, etc

   34

3.19

  

Security Documents

   35

3.20

  

Solvency

   35

3.21

  

Senior Indebtedness

   35

3.22

  

Certain Documents

   35

SECTION 4.

   CONDITIONS PRECEDENT    35

SECTION 5.

   AFFIRMATIVE COVENANTS    37

5.1

  

Financial Statements. Furnish to the Administrative Agent and each Lender

   37

5.2

  

Certificates; Other Information

   38

5.3

  

Payment of Obligations

   39

5.4

  

Maintenance of Existence; Compliance

   39

5.5

  

Maintenance of Property; Insurance

   39

5.6

  

Inspection of Property; Books and Records; Discussions

   39

5.7

  

Notices

   40

5.8

  

Environmental Laws

   40

5.9

  

Additional Collateral, etc

   41

5.10

  

Subsidiary Dividends

   41

5.11

  

Commodity Risk Management Policies and Procedures; Required Hedging

   41

SECTION 6.

   NEGATIVE COVENANTS    42

6.1

  

Financial Condition Covenants

   42

6.2

  

Indebtedness

   43

6.3

  

Liens

   44

6.4

  

Fundamental Changes

   45

6.5

  

Disposition of Property

   46

6.6

  

Restricted Payments

   46

6.7

  

Capital Expenditures

   46

6.8

  

Investments

   46

6.9

  

Optional Payments and Modifications of Certain Debt Instruments

   47

6.10

  

Transactions with Affiliates

   48

6.11

  

Sales and Leasebacks

   48

6.12

  

Changes in Fiscal Periods

   48

6.13

  

Negative Pledge Clauses

   48

6.14

  

Clauses Restricting Subsidiary Distributions

   49

6.15

  

Lines of Business

   49

6.16

  

Amendments to Tax Sharing Agreement

   49

6.17

  

New Tax Sharing Agreement

   49

SECTION 7.

   EVENTS OF DEFAULT    49

SECTION 8.

   THE ADMINISTRATIVE AGENT    52

8.1

  

Appointment

   52

8.2

  

Delegation of Duties

   53

 

ii



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

8.3

  

Exculpatory Provisions

   53

8.4

  

Reliance by Administrative Agent

   53

8.5

  

Notice of Default

   54

8.6

  

Non-Reliance on Administrative Agent and Other Lenders

   54

8.7

  

Indemnification

   54

8.8

  

Administrative Agent in Its Individual Capacity

   55

8.9

  

Successor Administrative Agent

   55

SECTION 9.

   MISCELLANEOUS    55

9.1

  

Amendments and Waivers

   55

9.2

  

Notices

   56

9.3

  

No Waiver; Cumulative Remedies

   57

9.4

  

Survival of Representations and Warranties

   57

9.5

  

Payment of Expenses and Taxes

   57

9.6

  

Successors and Assigns; Participations and Assignments

   58

9.7

  

Adjustments; Set-off

   61

9.8

  

Counterparts

   62

9.9

  

Severability

   62

9.10

  

Integration

   62

9.11

  

GOVERNING LAW

   62

9.12

  

Submission To Jurisdiction; Waivers

   62

9.13

  

Acknowledgments

   63

9.14

  

Releases of Liens

   63

9.15

  

Confidentiality

   63

9.16

  

Delivery of Lender Addenda

   64

9.17

  

WAIVERS OF JURY TRIAL

   64

 

SCHEDULES:

3.15

  Subsidiaries

6.2(c)

  Existing Indebtedness

6.3(f)

  Existing Liens

EXHIBITS:

A

  Form of Pledge Agreement

B

  Form of Compliance Certificate

C

  Form of Closing Certificate

D

  Form of Assignment and Assumption

E-1

  Form of Legal Opinion of Kramer Levin Naftalis & Frankel LLP

E-2

  Form of Legal Opinion of General Counsel

F

  Form of Exemption Certificate

G

  Form of Lender Addendum

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 28, 2003, among TNP
ENTERPRISES, INC. a Texas corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties hereto (the
“Lenders”), CANADIAN IMPERIAL BANK OF COMMERCE (“CIBC”), as Administrative Agent
and CIBC WORLD MARKETS CORP., as Arranger.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower is a party to the Credit Agreement (the “Existing Credit
Agreement”), dated as of April 7, 2000, among the Borrower, the several banks
and other financial institutions or entities from time to time parties thereto
(the “Existing Lenders”) and Canadian Imperial Bank of Commerce, as
administrative agent; and

 

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated as set forth herein pursuant to which certain of the term
loans currently outstanding under the Existing Credit Agreement (the “Existing
Term Loans”) will be continued and certain new term loans will be made, with the
effect that an aggregate principal amount of term loans equal to $112,500,000
will be outstanding hereunder on the Closing Date (as defined below);

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree that the Existing Credit Agreement shall
be amended and restated to read in its entirety as follows:

 

SECTION 1. DEFINITIONS

 

1.1 Defined Terms. As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.

 

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on such day,
and (b) the Federal Funds Effective Rate in effect on such day plus  1/2 of 1%.
For purposes hereof: “Prime Rate” shall mean the rate of interest per annum
publicly announced from time to time by the Reference Lender as its prime rate
in effect at its principal office in New York City (the Prime Rate not being
intended to be the lowest rate of interest charged by the Reference Lender in
connection with extensions of credit to debtors). Any change in the ABR due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
as of the opening of business on the effective day of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

 

“ABR Loans”: Term Loans the rate of interest applicable to which is based upon
the ABR.

 

“Administrative Agent”: CIBC, together with its Affiliates, as the arranger of
the Commitments and as the administrative agent for the Lenders under this
Agreement and the other Loan Documents, together with any of its successors.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this



--------------------------------------------------------------------------------

definition, “control” of a Person means the power, directly or indirectly,
either to (a) vote 10% or more of the securities having ordinary voting power
for the election of directors (or persons performing similar functions) of such
Person or (b) direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.

 

“Aggregate Commitments”: the original aggregate amount of the Commitments,
$112,500,000.

 

“Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

 

“Applicable Margin”: for (a) ABR Loans, 4.125% per annum and (b) for Eurodollar
Loans, 5.125% per annum.

 

“Approved Fund”: as defined in Section 9.6(b)(ii).

 

“Arranger”: CIBC World Markets Corp.

 

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a)-(e) or (g) of
Section 6.5) that yields gross proceeds to the Borrower or any of its
Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$2,000,000.

 

“Assignee”: as defined in Section 9.6(b)(i).

 

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.

 

“Benefitted Lender”: as defined in Section 9.7(a).

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble hereto.

 

“Borrower Actual Cash”: for any period, the sum of (a) the aggregate amount of
cash paid as dividends to the Borrower by TNMPCo and FCP during such period plus
(b) the aggregate amount of payments received by the Borrower from TNMPCo and
FCP pursuant to the Tax Sharing Agreement during such period plus (c) the Cash
Basket at the beginning of such period minus (d) all expenses (other than
Borrower Fixed Charges) of the Borrower paid in cash during such period.

 

“Borrower Consolidated EBITDA”: for any period, Borrower Consolidated Net Income
for such period plus, without duplication and to the extent reflected as a
charge in the statement of such Borrower Consolidated Net Income for such
period, the sum of

 

(a) income tax expense,

 

2



--------------------------------------------------------------------------------

(b) interest expense, amortization or writeoff of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Term Loans),

 

(c) depreciation and amortization expense,

 

(d) amortization of intangibles (including, but not limited to, goodwill) and
organization costs,

 

(e) any extraordinary, unusual or non-recurring non-cash expenses or losses
(including, whether or not otherwise includable as a separate item in the
statement of such Borrower Consolidated Net Income for such period, non-cash
losses on sales of assets outside of the ordinary course of business), and

 

(f) any other non-cash charges (excluding any such non-cash charge to the extent
it represents the reversal of an item of non-cash income accrued in the ordinary
course of business in a prior period),

 

minus, to the extent included in the statement of such Borrower Consolidated Net
Income for such period, the sum of

 

(a) interest income,

 

(b) any extraordinary, unusual or non-recurring income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
Borrower Consolidated Net Income for such period, gains on the sales of assets
outside of the ordinary course of business), and

 

(c) any other non-cash income (other than any non-cash items that were accrued
in the ordinary course of business), all as determined on a consolidated basis.

 

For the purposes of calculating Borrower Consolidated EBITDA for any period of
four consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Borrower Consolidated Leverage Ratio, (i) if at any time
during such Reference Period the Borrower or any Subsidiary shall have made any
Material Disposition, the Borrower Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Borrower Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Borrower Consolidated EBITDA (if negative) attributable thereto for such
Reference Period and (ii) if during such Reference Period the Borrower or any
Subsidiary shall have made a Material Acquisition, Borrower Consolidated EBITDA
for such Reference Period shall be calculated after giving pro forma effect
thereto as if such Material Acquisition occurred on the first day of such
Reference Period; provided, that any adjustment to Borrower Consolidated EBITDA
pursuant to the foregoing clauses (i) and (ii) shall be satisfactory to the
Arranger and in conformity with GAAP. As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes assets comprising all or substantially all of
an operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (b) involves the payment of consideration by the
Borrower and its Subsidiaries in

 

3



--------------------------------------------------------------------------------

excess of $1,000,000; and “Material Disposition” means any Disposition of
property or series of related Dispositions of property that yields gross
proceeds to the Borrower or any of its Subsidiaries in excess of $1,000,000.

 

“Borrower Consolidated Leverage Ratio”: as at the last day of any period, the
ratio of (a) Borrower Consolidated Total Debt on such day, less the aggregate
amount of cash and Cash Equivalents then on the balance sheet of the Borrower in
excess of $10,000,000 to (b) Borrower Consolidated EBITDA for such period.

 

“Borrower Consolidated Net Income”: for any period, the consolidated net income
(or loss) of the Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries, (b) the income (or deficit) of any Person (other
than a Subsidiary of the Borrower) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of the Borrower (including TNMPCo and FCP) to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
during such period is not permitted by the terms of any Contractual Obligation
(other than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.

 

“Borrower Consolidated Total Debt”: at any date, the aggregate principal amount
of all Indebtedness of the Borrower and its Subsidiaries at such date (other
than Stranded Cost Debt and Indebtedness consisting of letters of credit
supporting amounts payable by FCP in connection with its wholesale purchase of
electricity for retail sale to customers), determined on a consolidated basis in
accordance with GAAP.

 

“Borrower Fixed Charges”: for any period, the sum of Borrower Interest Expense
for such period and scheduled payments made during such period on account of
principal of Indebtedness of the Borrower (including scheduled principal
payments in respect of the Term Loans).

 

“Borrower Fixed Charges Coverage Ratio”: for any period, the ratio of (a)
Borrower Actual Cash for such period to (b) Borrower Fixed Charges for such
period.

 

“Borrower Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower for
such period with respect to all outstanding Indebtedness of the Borrower
(including amortization, in accordance with GAAP, of all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing plus or minus, as the case may be, net costs under Hedge
Agreements in respect of interest rates to the extent such net costs are
allocable to such period in accordance with GAAP).

 

“Borrower Senior Debt”: at any date, the Borrower Total Debt at such date minus
the aggregate principal amount of Senior Subordinated Notes outstanding at such
date.

 

4



--------------------------------------------------------------------------------

“Borrower Senior Debt Leverage Ratio”: as at the last day of any period, the
ratio of (a) Borrower Senior Debt on such day less the aggregate amount of cash
and Cash Equivalents on the balance sheet of the Borrower on such day to (b)
Borrower Actual Cash for such period.

 

“Borrower Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower at such date.

 

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Term Loans hereunder.

 

“Business”: as defined in Section 3.17(b).

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the London interbank
eurodollar market.

 

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation (including,
without limitation, preferred stock), any and all equivalent ownership interests
in a Person (other than a corporation) and any and all warrants, rights or
options to purchase any of the foregoing.

 

“Cash Basket”: as at the beginning of any period, the sum of (a) the aggregate
amount of cash and Cash Equivalents then held by the Borrower plus (b) the
aggregate amount of the optional prepayments of the Term Loans made subsequent
to April 7, 2000.

 

“Cash Equivalents”:

 

(a) marketable direct obligations issued by, or unconditionally guaranteed by,
the United States Government or issued by any agency thereof and backed by the
full faith and credit of the United States, in each case maturing within one
year from the date of acquisition;

 

(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000;

 

5



--------------------------------------------------------------------------------

(c) commercial paper of an issuer rated at least A-1 by Standard & Poor’s
Ratings Services (“S&P”) or P-1 by Moody’s Investors Service, Inc. (“Moody’s”),
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within six months from the date of
acquisition;

 

(d) repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (b) of this definition, having a term of not more
than 30 days, with respect to securities issued or fully guaranteed or insured
by the United States government;

 

(e) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A2 by
Moody’s;

 

(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition; or

 

(g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition.

 

“Certificate of Designation”: the Statement of Resolution of the Borrower,
adopted by the Board of Directors of the Borrower on May 23, 2000 and filed by
the Borrower with the State of Texas on or before May 26, 2000, pursuant to
which the Preferred Stock has been issued.

 

“CIBC”: as defined in the preamble hereto.

 

“Closing Date”: the date on which the conditions precedent set forth in Section
4 shall have been satisfied, which date is August 28, 2003.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Commitment”: as to any Lender, the obligation of such Lender, if any, to
continue and/or make a Term Loan to the Borrower hereunder in a principal amount
equal to the amount set forth under the heading “Commitment” opposite such
Lender’s name on Schedule 1 to the Lender Addendum delivered by such Lender.

 

6



--------------------------------------------------------------------------------

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Term Loans otherwise required to be made by
such Lender and designated by such Lender in a written instrument; provided,
that the designation by any Lender of a Conduit Lender shall not relieve the
designating Lender of any of its obligations to fund a Term Loan under this
Agreement if, for any reason, its Conduit Lender fails to fund any such Term
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.12, 2.13, 2.14 or 9.5 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

 

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated August 2003 and furnished to the Lenders.

 

“Continuing Directors”: the directors of the Borrower on the Closing Date, and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of the Borrower is recommended by at least
66 2/3% of the then Continuing Directors or such other director receives the
vote of the Permitted Investors in his or her election by the shareholders of
the Borrower.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Control Investment Affiliate”: as to any Person, any other Person that (a)
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person and (b) is organized by such Person primarily for the
purpose of making equity or debt investments in one or more companies. For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

 

“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

7



--------------------------------------------------------------------------------

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

 

“Energy Risk Management Policy”: as defined in Section 5.11(a).

 

“Engineering Firm”: R.W. Beck Incorporated or any successor engineering firm
satisfactory to the Administrative Agent.

 

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent or, in the absence of such availability, by reference
to the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., New York City time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein.

 

“Eurodollar Loans”: Term Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

Eurodollar Base Rate

--------------------------------------------------------------------------------

1.00 - Eurocurrency Reserve

Requirements

 

8



--------------------------------------------------------------------------------

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Eurodollar Loans shall
originally have been made on the same day).

 

“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of which the
pledge of all of the Capital Stock of such Subsidiary as Collateral would, in
the good faith judgment of the Borrower, result in adverse tax consequences to
the Borrower.

 

“Existing Credit Agreement”: as defined in the recitals hereto.

 

“Existing Lenders”: as defined in the recitals hereto.

 

“Existing Term Loans”: as defined in the recitals hereto.

 

“Expected FCP EBITDA”: as of any day, FCP Consolidated EBITDA projected in good
faith by FCP for the one-year period commencing on such day, taking into account
the costs and benefits of all commodity hedging agreements in effect on such
day.

 

“FCP”: First Choice Power, Inc., a Texas corporation.

 

“FCP Consolidated EBITDA”: for any period, the consolidated EBITDA of FCP and
its Subsidiaries for such period, calculated in accordance with the definition
of Borrower Consolidated EBITDA as if FCP were the Borrower.

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Reference Lender from three federal
funds brokers of recognized standing selected by it.

 

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Funding Office”: the office of the Administrative Agent specified in Section
9.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 6.1, GAAP shall be
determined on

 

9



--------------------------------------------------------------------------------

the basis of such principles in effect on the date hereof and consistent with
those used in the preparation of the most recent audited financial statements
delivered pursuant to Section 3.1(b). In the event that any “Accounting Change”
(as defined below) shall occur and such change results in a change in the method
of calculation of financial covenants, standards or terms in this Agreement,
then the Borrower and the Administrative Agent agree to enter into negotiations
in order to amend such provisions of this Agreement so as to equitably reflect
such Accounting Changes with the desired result that the criteria for evaluating
the Borrower’s financial condition shall be the same after such Accounting
Changes as if such Accounting Changes had not been made. Until such time as such
an amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred. “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

10



--------------------------------------------------------------------------------

“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.

 

“Indebtedness”: of any Person at any date, without duplication,

 

(a) all indebtedness of such Person for borrowed money,

 

(b) all obligations of such Person for the deferred purchase price of property
or services (other than current trade payables, including purchased power
agreements, incurred in the ordinary course of such Person’s business),

 

(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments,

 

(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),

 

(e) all Capital Lease Obligations of such Person,

 

(f) all obligations of such Person, contingent or otherwise, as an account party
under acceptances, letters of credit, surety bonds or similar arrangements,

 

(g) the liquidation value of all preferred Capital Stock of such Person that is
mandatorily redeemable by such Person prior to April 30, 2007 (“Mandatorily
Redeemable Preferred Stock”),

 

(h) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (g) above,

 

(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation, and

 

(j) for the purposes of Sections 6.2 and 7(e) only, all obligations of such
Person in respect of Hedge Agreements;

 

provided, however, that Indebtedness shall not include customers’ deposits and
any reserve for customer refunds.

 

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

 

11



--------------------------------------------------------------------------------

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such ABR Loan is outstanding and the
final maturity date of such ABR Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Term Loan, the date of any repayment or prepayment made in respect
thereof.

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
less than three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii) the Borrower may not select an Interest Period that would extend beyond the
date final payment is due on the Term Loans;

 

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

12



--------------------------------------------------------------------------------

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such
Eurodollar Loan.

 

“Investment Grade Rating”: a rating equal to or higher than Baa3 (or the
equivalent) and BBB- (or the equivalent) by Moody’s and S&P, respectively, or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings.

 

“Investments”: as defined in Section 6.8.

 

“Lender Addendum”: with respect to any Lender, a Lender Addendum, substantially
in the form of Exhibit G, to be executed and delivered by such Lender on the
Closing Date as provided in Section 9.16.

 

“Lenders”: as defined in the preamble hereto.

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

“Loan Documents”: this Agreement, the Security Documents and the Notes.

 

“Loan Parties”: the Borrower and each Subsidiary of the Borrower that is a party
to a Loan Document.

 

“Mandatorily Redeemable Preferred Stock”: as defined in the definition of
“Indebtedness”.

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations, condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment

 

13



--------------------------------------------------------------------------------

receivable or purchase price adjustment receivable or otherwise, but only as and
when received) of such Asset Sale or Recovery Event, net of attorneys’ fees,
accountants’ fees, investment banking fees, advisory fees, amounts required to
be applied to the repayment of Indebtedness secured by a Lien expressly
permitted hereunder on any asset that is the subject of such Asset Sale or
Recovery Event (other than any Lien pursuant to a Security Document) and other
customary fees and expenses actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements) and (b) in connection with any issuance or sale of Capital Stock
or any incurrence of Indebtedness, the cash proceeds received from such issuance
or incurrence, net of attorneys’ fees, investment banking fees, accountants’
fees, advisory fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.

 

“Non-Excluded Taxes”: as defined in Section 2.13(a).

 

“Non-Regulated Entity”: the Borrower and any Subsidiary that is not a Regulated
Entity.

 

“Non-U.S. Lender”: as defined in Section 2.13(d).

 

“Notes”: the collective reference to any promissory note evidencing Term Loans.

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Term Loans and interest accruing after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Term Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender (or, in the case of Hedge Agreements, any
Affiliate of any Lender), whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, this Agreement, any other Loan Document,
any Hedge Agreement entered into with any Lender or any Affiliate of any Lender
or any other document made, delivered or given in connection herewith or
therewith, whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.

 

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant”: as defined in Section 9.6(c)(i).

 

“Partnership”: SW Acquisition, L.P., a partnership organized and existing under
the laws of Texas.

 

14



--------------------------------------------------------------------------------

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Percentage”: as to any Lender at any time, the percentage which such Lender’s
Commitment then constitutes of the Aggregate Commitments (or, at any time after
the Closing Date, the percentage which the aggregate principal amount of such
Lender’s Term Loans then outstanding constitutes of the aggregate principal
amount of the Term Loans then outstanding).

 

“Permitted Investors”: the collective reference to Caravelle Investment Fund,
L.L.C., CIBC WG Argosy Merchant Fund 2 L.L.C., Continental Casualty Company,
American Securities Partners II, L.P., any Person holding more than 5% of the
partnership interests in the Partnership as of the Closing Date and their
Control Investment Affiliates.

 

“Perpetual Preferred Stock”: any preferred stock that is not Mandatorily
Redeemable Preferred Stock.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreement”: the Amended and Restated Pledge Agreement to be executed and
delivered by the Borrower, substantially in the form of Exhibit A, as the same
may be amended, supplemented or otherwise modified from time to time.

 

“Preferred Stock”: the “Shares” of the Borrower’s 14 1/2% Senior Redeemable
Preferred Stock that are described in, and issued pursuant to, the Statement of
Resolution Decreasing Series A Redeemable Preferred Stock, Eliminating Series B
Redeemable Preferred Stock and Establishing Two New Series of Shares, filed with
the Secretary of State of Texas on May 26, 2000, as amended.

 

“Pro Forma Balance Sheet”: as defined in Section 3.1(a).

 

“Projected FCP EBITDA”: for any period of twelve consecutive calendar months,
FCP Consolidated EBITDA projected for such period as set forth in (a) in the
case of calculations for periods ending on or prior to December 31, 2004, the
projections thereof, dated August 20, 2003, delivered to the Lenders and (b) in
all other cases, the then most recently received Projections delivered pursuant
to Section 5.2(c).

 

“Projections”: as defined in Section 5.2(c).

 

“Properties”: as defined in Section 3.17(a).

 

15



--------------------------------------------------------------------------------

“Qualified Receivables Transaction”: (i) any transaction or series of
transactions that may be entered into by any Subsidiary pursuant to which such
Subsidiary may sell, convey or otherwise transfer any accounts receivable
(whether now existing or arising in the future) to (a) a Receivables Subsidiary
(in the case of a transfer by any Subsidiary) and (b) any other Person (in the
case of a transfer by a Receivables Subsidiary), or (ii) any transaction or
series of transactions (including, without limitation, borrowings pursuant to
any credit agreement) that may be entered into by any Subsidiary pursuant to
which such Subsidiary may grant a security interest in, any accounts receivable
(whether now existing or arising in the future) of such Subsidiary and any asset
related thereto, including, without limitation, (a) all collateral securing the
accounts receivable, (b) all contracts, including customer contracts, and (c)
all guarantees or other obligations in respect of the accounts receivable,
proceeds of the accounts receivable and other assets which are customarily
transferred, or in respect of which security interest are customarily granted,
in connection with asset securitization transactions involving accounts
receivable. In addition, “Qualified Receivables Transaction” shall include any
financing transaction by TNMPCo or any Subsidiary under Chapter 39, Subchapter G
of the Texas Public Utility Regulatory Act or any analogous law to which TNMPCo
or such Subsidiary is subject.

 

“Receivables Subsidiary”: a Wholly Owned Subsidiary of the Borrower which
engages in no activities other than in connection with the financing of accounts
receivable and which is designated by the board of directors of the Borrower (as
provided below) as a Receivables Subsidiary:

 

  (1) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which

 

  (a) is guaranteed by the Borrower or any other Subsidiary (excluding
guarantees of obligations pursuant to Standard Securitization Undertakings),

 

  (b) is recourse to or obligates the Borrower or any other Subsidiary in any
way other than pursuant to Standard Securitization Undertakings, or

 

  (c) subjects any property or asset of the Borrower or any other Subsidiary,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings;

 

  (2) with which neither the Borrower nor any other Subsidiary has any material
contract, agreement, arrangement or understanding (except in connection with a
Qualified Receivables Transaction) other than on terms no less favorable to the
Borrower or such other Subsidiary than those that might be obtained at the time
from Persons that are not Affiliates of the Borrower, other than fees payable in
the ordinary course of business in connection with servicing accounts
receivable; and

 

16



--------------------------------------------------------------------------------

  (3) to which neither the Borrower nor any Subsidiary has any obligation to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results.

 

Any designation of a Wholly Owned Subsidiary of the Borrower as a Receivables
Subsidiary shall be evidenced to the Administrative Agent by filing with the
Administrative Agent a certified copy of the board resolution of the board of
directors of the Borrower giving effect to such designation and an officers’
certificate certifying that the designation complied with preceding conditions
and was permitted by this Agreement.

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Subsidiaries.

 

“Reference Lender”: Canadian Imperial Bank of Commerce.

 

“Register”: as defined in Section 9.6(b)(iv).

 

“Regulated Entity”: a Subsidiary that is subject to utility regulation or
certification by the United States or a State thereof or the District of
Columbia or any agency or political subdivision of any of the foregoing.

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Subsidiaries
in connection therewith that are not applied to prepay the Term Loans as a
result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of (a) any Asset Sale to
acquire assets useful in its business or (b) any Recovery Event to repair,
rebuild or replace the affected property.

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date, in the case of any Asset Sale, to
acquire assets useful in the Borrower’s business or, in the case of any Recovery
Event, to repair, rebuild or replace the affected property.

 

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring six months after such Reinvestment Event, (b)
the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, in the case of any Asset Sale, acquire assets useful in the
Borrower’s business or, in the case of any Recovery

 

17



--------------------------------------------------------------------------------

Event, repair, rebuild or replace the affected property with all or any portion
of the relevant Reinvestment Deferred Amount and (c) the Business Day
immediately preceding the date on which the failure of the Borrower so to
acquire assets useful in its business or, as the case may be, to repair, rebuild
or replace the affected property with the relevant Reinvestment Deferred Amount
would result in the Borrower or any Subsidiary being required to prepay any
other Indebtedness.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the aggregate
unpaid principal amount of the Term Loans then outstanding.

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer of the Borrower.

 

“Restricted Payments”: as defined in Section 6.6.

 

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Security Documents”: the collective reference to the Pledge Agreement and all
other security documents hereafter delivered to the Administrative Agent
granting a Lien on any property of any Person to secure the obligations and
liabilities of any Loan Party under any Loan Document.

 

“Senior Subordinated Note Indenture”: the Indenture, dated as of April 7, 2000,
entered into by the Borrower with The Bank of New York, as trustee, in
connection with the issuance of the Senior Subordinated Notes, together with all
instruments and other agreements entered into by the Borrower in connection
therewith, as the same may be amended, supplemented or otherwise modified from
time to time in accordance with Section 6.9.

 

“Senior Subordinated Notes”: the 10.25% Senior Subordinated Notes of the
Borrower issued in the original aggregate principal amount of $275,000,000
pursuant to the Senior Subordinated Note Indenture, the Exchange Notes (as
defined in the Senior Subordinated Indenture) issued in exchange therefor, or
any refinancing thereof having identical terms and conditions and which is
otherwise satisfactory to the Arranger.

 

18



--------------------------------------------------------------------------------

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured. The term “Solvency” shall have a correlative meaning.

 

“Specified Change of Control”: a “Change of Control” as defined in the Senior
Subordinated Note Indenture.

 

“Standard Securitization Undertakings”: representations, warranties, covenants
and indemnities entered into by TNMPCo, FCP or any other Subsidiary which are
reasonably customary in an accounts receivable securitization transaction.

 

“Stranded Cost Debt”: Indebtedness incurred in a Qualified Receivables
Transaction of a type described in the last sentence of the definition of
Qualified Receivables Transaction.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Subsidiary Consolidated Net Worth”: at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of all
Subsidiaries of the Borrower under common shareholders’ equity and preferred
stock (other than Mandatorily Redeemable Preferred Stock) at such date.

 

19



--------------------------------------------------------------------------------

“Subsidiary Debt to Capitalization Ratio”: at any time, the ratio of (i) the
aggregate amount of then outstanding Indebtedness of all Subsidiaries of the
Borrower (on a combined basis), less (a) the aggregate amount of cash and Cash
Equivalents then on the balance sheets of such Subsidiaries in excess of
$10,000,000, (b) any then outstanding Stranded Cost Debt, and (c) any then
outstanding Indebtedness consisting of letters of credit supporting amounts
payable by FCP in connection with its wholesale purchase of electricity for
retail sale to customers to (ii) the sum of (x) the amount described in clause
(i) of this definition and (y) the then Subsidiary Consolidated Net Worth.

 

“Tax Sharing Agreement”: (a) the Amended and Restated Tax Sharing Agreement,
dated as of November 8, 2001, by and among the Borrower and TNMPCo and (b) any
other tax sharing agreement entered into by the Borrower with any one or more of
its Subsidiaries.

 

“Term Loans”: the Existing Term Loans continued pursuant to Section 2.1(a) and
the term loans made pursuant to Section 2.1(b).

 

“Term Loan Maturity Date”: December 31, 2006.

 

“TNMPCo”: Texas-New Mexico Power Company, a Texas corporation.

 

“TNMPCo Credit Facility”: the Amended and Restated Credit Agreement, dated as of
October 30, 2000, as amended, supplemented or otherwise modified from time to
time, among TNMPCo, FCP, the several lenders from time to time parties thereto,
Barclays Bank PLC, as documentation agent, and Union Bank of California, N.A.,
as administrative agent.

 

“TNMPCo Credit Facility Security Documents”: the collective reference to any and
all security documents delivered from time to time to the administrative agent
under the TNMPCo Credit Facility granting a Lien on any property of any Person
to secure the obligations and liabilities of TNMPCo or any of its Subsidiaries
under the TNMPCo Credit Facility.

 

“Transferee”: any Assignee or Participant.

 

“Type”: as to any Term Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“United States”: the United States of America.

 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law and, in
the case of TNMPCo, shares of preferred stock) is owned by such Person directly
and/or through other Wholly Owned Subsidiaries.

 

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

20



--------------------------------------------------------------------------------

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to the Borrower and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, and (iii) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Capital Stock, securities,
revenues, accounts, leasehold interests and contract rights.

 

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

 

2.1 Commitments. (a) Subject to the terms and conditions hereof, each Lender
that is an Existing Lender severally agrees to continue the Existing Term Loans
of such Existing Lender on the Closing Date in an amount equal to the
outstanding principal amount of such Existing Term Loans on the Closing Date,
provided that the amount of Existing Term Loans so continued by each Lender
shall not exceed the Commitment of such Lender.

 

(b) Subject to the terms and conditions hereof each Lender severally agrees to
make a term loan to the Borrower on the Closing Date in an amount equal to (i)
in the case of each Lender that is also an Existing Lender, the amount, if any,
by which such Lender’s Commitment exceeds the Existing Term Loans of such Lender
continued pursuant to Section 2.1(a) and (ii) in the case of each Lender that is
not an Existing Lender, the amount of the Commitment of such Lender.

 

(c) The Borrower shall on the Closing Date pay to the Administrative Agent for
the benefit of each Lender which continues an Existing Term Loan pursuant to
Section 2.1(a) a fee in an amount equal to 1% of the principal amount so
continued. Each Term Loan made pursuant to Section 2.1(b) shall be made with an
original issue discount of 1.0% of the principal amount of such Term Loan.

 

(d) The Term Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.6.

 

2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, one Business Day
prior to the anticipated Closing Date) requesting that the Lenders continue and
make the Term Loans on the Closing Date in accordance with Sections 2.1(a) and
(b). The Term Loans continued and made on the Closing

 

21



--------------------------------------------------------------------------------

Date shall initially be ABR Loans, and, unless otherwise agreed by the
Administrative Agent in its sole discretion, no Term Loan may be converted into
or continued as a Eurodollar Loan having an Interest Period in excess of one
month prior to the date that is 60 days after the Closing Date. Upon receipt of
such notice the Administrative Agent shall promptly notify each Lender thereof.
Not later than 12:00 Noon, New York City time, on the Closing Date each Lender
making a Term Loan pursuant to Section 2.1(b) shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Term Loan so to be made by such Lender. The Administrative
Agent shall credit the account of the Borrower on the books of such office of
the Administrative Agent with the aggregate of the amounts so made available to
the Administrative Agent by the Lenders in immediately available funds.

 

2.3 Repayment of Term Loans. The Term Loan of each Lender shall mature in 14
consecutive quarterly installments, commencing on September 30, 2003, each of
which shall be in an amount equal to such Lender’s Percentage multiplied by the
amount set forth below opposite such installment:

 

Installment

--------------------------------------------------------------------------------

   Principal Amount


--------------------------------------------------------------------------------

1-13      

   $ 281,250

14      

   $ 108,843,750

 

The Borrower hereby unconditionally promises to pay to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each Term
Loan on the Term Loan Maturity Date.

 

2.4 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Term Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent at least three Business
Days prior thereto in the case of Eurodollar Loans and at least one Business Day
prior thereto in the case of ABR Loans, which notice shall specify the date and
amount of prepayment and whether the prepayment is of Eurodollar Loans or ABR
Loans; provided, that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.14. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid. Partial prepayments of Term Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple thereof.

 

2.5 Mandatory Prepayments. (a) If any Capital Stock or Indebtedness shall be
issued or incurred by the Borrower or any of its Subsidiaries (excluding (i) any
Indebtedness incurred in accordance with Section 6.2 and (ii) the issuance of
New Preferred Stock the proceeds of which are used to retire the Preferred Stock
and pay accrued dividends thereon), an amount equal to 100% of the Net Cash
Proceeds thereof shall be applied on the date of such issuance or incurrence
toward the prepayment of the Term Loans.

 

22



--------------------------------------------------------------------------------

(b) If on any date the Borrower or any of its Subsidiaries shall receive Net
Cash Proceeds from any Asset Sale or Recovery Event (other than any such Net
Cash Proceeds (i) received by TNMPCo, FCP or any of its Subsidiaries that are
applied to prepay Indebtedness of TNMPCo, FCP or such Subsidiary in accordance
with any mandatory prepayment or redemption provisions applicable to such
Indebtedness or (ii) which remain after application in accordance with clause
(i) above and are not able (in accordance with applicable regulatory
requirements of any Governmental Authority) to be paid as a dividend to the
Borrower) then, unless a Reinvestment Notice shall be delivered in respect
thereof, such Net Cash Proceeds shall be applied on such date toward the
prepayment of the Term Loans; provided, that, notwithstanding the foregoing, (x)
the aggregate Net Cash Proceeds of Asset Sales that may be excluded from the
foregoing requirement pursuant to a Reinvestment Notice shall not exceed
$20,000,000 in any fiscal year of the Borrower and (y) on each Reinvestment
Prepayment Date, an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant Reinvestment Event shall be applied toward the
prepayment of the Term Loans.

 

(c) The application of any prepayment pursuant to Sections 2.5(a) and 2.5(b)
shall be made, first, to ABR Loans and, second, to Eurodollar Loans. Each
prepayment of the Term Loans under Sections 2.5(a) and 2.5(b) shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.

 

2.6 Conversion and Continuation Options. (a) The Borrower may elect from time to
time to convert Eurodollar Loans to ABR Loans by giving the Administrative Agent
at least three Business Days’ prior irrevocable notice of such election,
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent at least three Business Days’ prior irrevocable notice of
such election (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan may be converted into a Eurodollar
Loan when any Event of Default has occurred and is continuing and the
Administrative Agent or the Required Lenders have determined in its or their
sole discretion not to permit such conversions. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.

 

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Eurodollar Loans, provided that no
Eurodollar Loan may be continued as such when any Event of Default has occurred
and is continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Eurodollar Loans shall be automatically
converted to ABR Loans on the last day of such then expiring Interest Period.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof.

 

2.7 Limitations on Eurodollar Tranches. Notwithstanding anything to the contrary
in this Agreement, all borrowings, conversions and continuations of Eurodollar
Loans hereunder

 

23



--------------------------------------------------------------------------------

and all selections of Interest Periods hereunder shall be in such amounts and be
made pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to $2,000,000 or a whole multiple of $1,000,000 in excess
thereof and (b) no more than ten Eurodollar Tranches shall be outstanding at any
one time.

 

2.8 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

 

(c) (i) If all or a portion of the principal amount of any Term Loan shall not
be paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
that would otherwise be applicable thereto pursuant to the foregoing provisions
of this Section plus 2%, and (ii) if all or a portion of any interest payable on
any Term Loan or any other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans plus 2%, in each case, with respect to clauses (i) and (ii) above,
from the date of such non-payment until such amount is paid in full (as well
after as before judgment).

 

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

 

2.9 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Term Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

 

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.8(a).

 

24



--------------------------------------------------------------------------------

2.10 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

 

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Term Loans during such Interest Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Term Loans that were
to have been converted on the first day of such Interest Period to Eurodollar
Loans shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans shall be made or continued as such, nor shall the
Borrower have the right to convert Term Loans to Eurodollar Loans.

 

2.11 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder shall be made pro rata according to the respective
Percentages of the Lenders.

 

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Lenders. The amount of each principal prepayment of the Term Loans shall be
applied to reduce the then remaining installments of the Term Loans in the
inverse order of maturity. Amounts prepaid on account of the Term Loans may not
be reborrowed.

 

(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

 

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute

 

25



--------------------------------------------------------------------------------

its share of such borrowing available to the Administrative Agent, the
Administrative Agent may assume that such Lender is making such amount available
to the Administrative Agent, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. If such
amount is not made available to the Administrative Agent by the required time on
the Borrowing Date therefor, such Lender shall pay to the Administrative Agent,
on demand, such amount with interest thereon at a rate equal to the daily
average Federal Funds Effective Rate for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to ABR Loans, on demand,
from the Borrower.

 

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment being made hereunder that the Borrower
will not make such payment to the Administrative Agent, the Administrative Agent
may assume that the Borrower is making such payment, and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective pro rata shares of a corresponding
amount. If such payment is not made to the Administrative Agent by the Borrower
within three Business Days of such required date, the Administrative Agent shall
be entitled to recover, on demand, from each Lender to which any amount was made
available pursuant to the preceding sentence, such amount with interest thereon
at the rate per annum equal to the daily average Federal Funds Effective Rate.
Nothing herein shall be deemed to limit the rights of the Administrative Agent
or any Lender against the Borrower.

 

2.12 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes covered by Section 2.13 and changes in the rate of tax on the overall net
income of such Lender);

 

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

 

(iii) shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any

 

26



--------------------------------------------------------------------------------

such case, the Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this paragraph, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

 

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender for such reduction;
provided that the Borrower shall not be required to compensate a Lender pursuant
to this paragraph for any amounts incurred more than six months prior to the
date that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; and provided further that, if the circumstances giving
rise to such claim have a retroactive effect, then such six-month period shall
be extended to include the period of such retroactive effect.

 

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Term Loans and all other amounts payable
hereunder.

 

2.13 Taxes. (a) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document). If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,

 

27



--------------------------------------------------------------------------------

however, that the Borrower shall not be required to increase any such amounts
payable to any Lender with respect to any Non-Excluded Taxes (i) that are
attributable to such Lender’s failure to comply with the requirements of
paragraph (d) or (e) of this Section or (ii) that are United States withholding
taxes imposed on amounts payable to such Lender at the time the Lender becomes a
party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof. If the Borrower fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent and
the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure.

 

(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit F and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

 

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed

 

28



--------------------------------------------------------------------------------

documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.

 

(f) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Term Loans and all other amounts payable
hereunder.

 

2.14 Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense that such Lender may sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Term Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Term Loans and all other
amounts payable hereunder.

 

2.15 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.12 or 2.13(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Term Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of any Borrower or the rights of any Lender pursuant to Section
2.12 or 2.13(a).

 

2.16 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that requests reimbursement for amounts owing pursuant to Section 2.12,
with a replacement financial institution; provided that (i) such replacement
does not conflict with any Requirement of Law, (ii) no Event of Default shall
have occurred and be continuing at the time of such replacement, (iii) prior to
any such replacement, such Lender shall have taken no action under Section 2.15
so as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.12, (iv) the replacement financial institution shall purchase, at par,
all Term Loans and

 

29



--------------------------------------------------------------------------------

other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 2.14 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 9.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.12, and (ix) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

 

SECTION 3. REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to continue and/or make the Term Loans, the Borrower hereby represents and
warrants to the Administrative Agent and each Lender that:

 

3.1 Financial Condition. The audited consolidated balance sheets of the Borrower
as at December 31, 2001, and December 31, 2002, and the related consolidated
statements of income and of cash flows for the fiscal years ended on such dates,
reported on by and accompanied by an unqualified report from Deloitte & Touche
LLP, present fairly the consolidated financial condition of the Borrower as at
such dates, and the consolidated results of its operations and its consolidated
cash flows for the respective fiscal years then ended. All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the aforementioned firm of accountants and
disclosed therein). The unaudited consolidated balance sheet of the Borrower as
at June 30, 2003, and the related unaudited consolidated statements of income
and of cash flows for the six-month period ended on such date, present fairly
the consolidated financial condition of the Borrower as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
six-month period then ended (subject to normal year-end audit adjustments). The
Borrower and its Subsidiaries do not have any material Guarantee Obligations,
contingent liabilities and liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph. During the period from June 30, 2003 to and
including the date hereof there has been no Disposition by the Borrower or any
of its Subsidiaries of any material part of its business or property.

 

3.2 No Change. Since June 30, 2003 there has been no development or event that
has had or could reasonably be expected to have a Material Adverse Effect.

 

3.3 Corporate Existence; Compliance with Law. Each of the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the corporate power
and authority, and the legal right, to own and operate its property, to lease
the property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation and in

 

30



--------------------------------------------------------------------------------

good standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
and (d) is in compliance with all Requirements of Law except to the extent that
the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

3.4 Corporate Power; Authorization; Enforceable Obligations. Each Loan Party has
the corporate power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to borrow hereunder. Each Loan Party has taken all necessary corporate
action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and, in the case of the Borrower, to authorize
the borrowings on the terms and conditions of this Agreement. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
borrowings hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except those
consents, authorizations, filings and notices which have been obtained or made
and are in full force and effect. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

3.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof will not violate any Requirement of Law or any Contractual Obligation of
the Borrower or any of its Subsidiaries and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents). No Requirement of Law
or Contractual Obligation applicable to the Borrower or any of its Subsidiaries
could reasonably be expected to have a Material Adverse Effect.

 

3.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against the Borrower or any of its Subsidiaries or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby,
or (b) that could reasonably be expected to have a Material Adverse Effect.

 

3.7 No Default. Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect that
could reasonably be expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.

 

3.8 Ownership of Property; Liens. Each of the Borrower and its Subsidiaries has
title in fee simple to, or a valid leasehold interest in, all its real property,
and good title to, or a valid leasehold interest in, all its other property, and
none of such property is subject to any Lien except as permitted by Section 6.3.

 

31



--------------------------------------------------------------------------------

3.9 Intellectual Property. The Borrower and each of its Subsidiaries owns, or is
licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted. No material claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
the Borrower know of any valid basis for any such claim. The use of Intellectual
Property by the Borrower and its Subsidiaries does not infringe on the rights of
any Person in any material respect.

 

3.10 Taxes. Each of the Borrower and each of its Subsidiaries has filed or
caused to be filed all Federal, state and other material tax returns that are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it or any of its property and all
other taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or its Subsidiaries, as the case may be); no tax Lien has
been filed, and, to the knowledge of the Borrower, no claim is being asserted,
with respect to any such tax, fee or other charge.

 

3.11 Federal Regulations. No part of the proceeds of any Term Loans will be used
for “buying” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U as now and from time to time
hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1 referred to in Regulation U.

 

3.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against the Borrower or any of its Subsidiaries pending or, to
the knowledge of the Borrower, threatened; (b) hours worked by and payment made
to employees of the Borrower and its Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable Requirement of Law dealing
with such matters; and (c) all payments due from the Borrower or any of its
Subsidiaries on account of employee health and welfare insurance have been paid
or accrued as a liability on the books of the Borrower or the relevant
Subsidiary.

 

3.13 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to

 

32



--------------------------------------------------------------------------------

such accrued benefits by a material amount. Neither the Borrower nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither the Borrower nor any Commonly
Controlled Entity would become subject to any material liability under ERISA if
the Borrower or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made. No such Multiemployer
Plan is in Reorganization or Insolvent.

 

3.14 Investment Company Act; Other Regulations. No Loan Party is regulated as
(a) an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended,
or (b) a “holding company” as defined in, or otherwise subject to regulation
under, the Public Utility Holding Company Act of 1935. No Loan Party is subject
to regulation under any Requirement of Law (other than Regulation X of the
Board) that limits its ability to incur Indebtedness.

 

3.15 Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 3.15
sets forth the name and jurisdiction of incorporation of each Subsidiary and, as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party and (b) except as set forth on Schedule 3.15, there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any Subsidiary, except as created by the Loan Documents.

 

3.16 Use of Proceeds. The proceeds of the Term Loans shall be used to refinance
the Existing Term Loans and revolving loans outstanding under the Existing
Credit Agreement, to make Investments, in an aggregate amount not to exceed
$25,000,000, in FCP, and for the Borrower’s general corporate purposes and
working capital.

 

3.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

 

(a) the facilities and properties owned, leased or operated by the Borrower or
any of its Subsidiaries (the “Properties”) do not contain, and have not
previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
of, or could give rise to liability under, any Environmental Law;

 

(b) neither the Borrower nor any of its Subsidiaries has received or is aware of
any notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the business operated
by the Borrower or any of its Subsidiaries (the “Business”), nor does the
Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened;

 

33



--------------------------------------------------------------------------------

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

 

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which the Borrower or any Subsidiary is or will be named as a party with respect
to the Properties or the Business, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;

 

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of the Borrower or any Subsidiary in connection with the Properties or otherwise
in connection with the Business, in violation of or in amounts or in a manner
that could give rise to liability under Environmental Laws;

 

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

 

(g) neither the Borrower nor any of its Subsidiaries has assumed any liability
of any other Person under Environmental Laws.

 

3.18 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any other document or certificate furnished by or on behalf of any Loan Party to
the Administrative Agent or the Lenders, or any of them, for use in connection
with the transactions contemplated by this Agreement or the other Loan
Documents, contained as of the date such statement, information, document or
certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the date of this Agreement), any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading. The projections and pro
forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount. There is no fact known to any Loan Party that
could reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents, in the Confidential
Information Memorandum or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.

 

34



--------------------------------------------------------------------------------

3.19 Security Documents. The Pledge Agreement is effective to create in favor of
the Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof. In the case of the Pledged Stock described in the Pledge Agreement,
when stock certificates representing such Pledged Stock are delivered to the
Administrative Agent the Pledge Agreement shall constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Collateral and the proceeds thereof, as security for the
Obligations (as defined in the Pledge Agreement), in each case prior and
superior in right to any other Person.

 

3.20 Solvency. Each Loan Party is, and after giving effect to the incurrence of
all Indebtedness and obligations being incurred in connection herewith and
therewith will be and will continue to be, Solvent.

 

3.21 Senior Indebtedness. The Obligations constitute “Senior Indebtedness” of
the Borrower under and as defined in the Senior Subordinated Note Indenture.

 

3.22 Certain Documents. The Borrower has delivered to the Arranger a complete
and correct copy of the Senior Subordinated Note Indenture, the Certificate of
Designation and the Tax Sharing Agreement referred to in clause (a) of the
definition of the term “Tax Sharing Agreement”, including any amendments,
supplements or modifications with respect to any of the foregoing.

 

SECTION 4. CONDITIONS PRECEDENT

 

The effectiveness of this Agreement is subject to the satisfaction of the
following conditions precedent no later than August 31, 2003:

 

(a) Credit Agreement; Pledge Agreement. The Administrative Agent shall have
received (i) this Agreement, executed and delivered by the Administrative Agent
and the Borrower, (ii) the Pledge Agreement, executed and delivered by the
Borrower, (iii) an Acknowledgment and Consent in the form attached to the Pledge
Agreement, executed and delivered by each Issuer (as defined therein), if any,
that is not a Loan Party and (iv) a Lender Addendum executed and delivered by
each Lender and accepted by the Borrower.

 

(b) Approvals. All material governmental and third party approvals (including
landlords’ and other consents) necessary in connection with the continuing
operations of the Borrower and its Subsidiaries and the transactions
contemplated hereby shall have been obtained and be in full force and effect,
and all applicable waiting periods shall have expired without any action being
taken or threatened by any competent authority that would restrain, prevent or
otherwise impose adverse conditions on the financing contemplated hereby.

 

(c) Fees. The Lenders, the Administrative Agent and the Arranger shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including the reasonable fees and expenses of legal counsel), on
or before the Closing Date. All such amounts will be paid with proceeds of Term
Loans made on the Closing Date and will be reflected in the funding instructions
given by the Borrower to the Administrative Agent on or before the Closing Date.

 

35



--------------------------------------------------------------------------------

(d) Closing Certificate. The Administrative Agent shall have received, with a
counterpart for each Lender, a certificate of each Loan Party, dated the Closing
Date, substantially in the form of Exhibit C, with appropriate insertions and
attachments.

 

(e) Legal Opinions. The Lenders shall have received the following executed legal
opinions:

 

(i) the legal opinion of Kramer Levin Naftalis & Frankel LLP, counsel to the
Borrower and its Subsidiaries, substantially in the form of Exhibit E-1; and

 

(ii) the legal opinion of general counsel of the Borrower and its Subsidiaries,
substantially in the form of Exhibit E-2.

 

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Lenders may reasonably
require.

 

(f) Pledged Stock; Stock Powers. The Administrative Agent shall have received
the certificates representing the shares of Capital Stock pledged pursuant to
the Pledge Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof.

 

(g) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 6.3), shall be in proper form for filing,
registration or recordation.

 

(h) Solvency Certificate. The Administrative Agent shall have received a
certificate of the Borrower, reasonably satisfactory in form and substance to
the Lenders, executed by the Chief Executive Officer or Chief Financial Officer
of the Borrower, that shall certify the Solvency of the Borrower and its
Subsidiaries after giving effect to the transactions contemplated hereby.

 

(i) Minimum Consolidated EBITDA. The Administrative Agent shall be satisfied
that Borrower Consolidated EBITDA for the latest twelve-month period for which
the relevant financial information is available shall equal at least
$100,000,000.

 

(j) Tax Sharing Agreement. The Tax Sharing Agreement shall be in full force and
effect.

 

(k) Ratings. The Administrative Agent shall have received evidence satisfactory
to it that the Term Loans shall have received a rating of at least B1 from
Moody’s and B+ from S&P’s and, if either such rating is at such minimum level,
it is not on credit watch with negative implication.

 

36



--------------------------------------------------------------------------------

(l) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct on and as of the Closing Date as if made on and as of such date, except
for any representation and warranty which is expressly made as of an earlier
date, which representation and warranty shall have been true and correct as of
such earlier date.

 

(m) No Default. No Default or Event of Default shall have occurred and be
continuing on the Closing Date or after giving effect to the Term Loans to be
continued or made on such date.

 

(n) Payment of Loans. All revolving loans under the Existing Credit Agreement,
and all Existing Term Loans not continued on the Closing Date, shall have been
paid in full.

 

SECTION 5. AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as any Term Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Borrower shall
and shall cause each of its Subsidiaries to:

 

5.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

 

(a) as soon as available, but in any event within 95 days after the end of each
fiscal year of the Borrower, copies of (i) the audited consolidated balance
sheets of the Borrower and its consolidated Subsidiaries and of TNMPCo and its
consolidated Subsidiaries as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by Deloitte & Touche LLP or other
independent certified public accountants of nationally recognized standing, and
(ii) the unaudited consolidating balance sheets of the Borrower and its
consolidated Subsidiaries as at the end of such year and the related unaudited
consolidating statements of income and of cash flows for such year, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments); and

 

(b) as soon as available, but in any event not later than 50 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, (i) the unaudited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries and of TNMPCo and its consolidated Subsidiaries as at
the end of such quarter, the related unaudited consolidated statements of income
for such quarter and the portion of the fiscal year through the end of such
quarter, and the related unaudited consolidated statement of cash flows for the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, and (ii) the
unaudited consolidating balance sheets of the Borrower and its consolidated
Subsidiaries as at the end of such quarter, the related unaudited consolidating
statements of income for such quarter and the portion of the fiscal year through
the end of such quarter, and the related unaudited consolidating statement of
cash flows for the

 

37



--------------------------------------------------------------------------------

portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified, in
each case, by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

 

5.2 Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (g), to the relevant Lender):

 

(a) concurrently with the delivery of the financial statements referred to in
Section 5.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;

 

(b) concurrently with the delivery of any financial statements pursuant to
Section 5.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, a Compliance Certificate containing
all information and calculations necessary for determining compliance by the
Borrower and its Subsidiaries with the provisions of this Agreement referred to
therein as of the last day of the fiscal quarter or fiscal year of the Borrower,
as the case may be;

 

(c) as soon as available, and in any event no later than 60 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following two fiscal years (including a projected consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of the following fiscal year,
the related consolidated statements of projected cash flow, projected changes in
financial position, projected income and Projected FCP EBITDA for each month
during such two-fiscal-year period and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions and
that such Responsible Officer has no reason to believe that such Projections are
incorrect or misleading in any material respect;

 

(d) within 50 days after the end of each of the first three fiscal quarters of
the Borrower, a narrative discussion and analysis of the financial condition and
results of operations of the Borrower and its Subsidiaries for such fiscal
quarter and for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter, as compared to the portion of the Projections
covering such periods and to the comparable periods of the previous year;

 

38



--------------------------------------------------------------------------------

(e) no later than 10 Business Days prior to the effectiveness thereof, copies of
substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to the Senior Subordinated Note Indenture or the
Certificate of Designation;

 

(f) within five days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities and, within five days after the same are
filed, copies of all financial statements and reports that the Borrower may make
to, or file with, the SEC; and

 

(g) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

 

5.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Borrower or its Subsidiaries, as the case may be.

 

5.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its corporate existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 6.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business.

 

5.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Borrower and its
Subsidiaries with officers and employees of the Borrower and its Subsidiaries
and with its independent certified public accountants.

 

39



--------------------------------------------------------------------------------

5.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

 

(a) the occurrence of any Default or Event of Default;

 

(b) any (i) default or event of default under any Contractual Obligation of the
Borrower or any of its Subsidiaries or (ii) litigation, investigation or
proceeding that may exist at any time between the Borrower or any of its
Subsidiaries and any Governmental Authority, that in either case, if not cured
or if adversely determined, as the case may be, could reasonably be expected to
have a Material Adverse Effect;

 

(c) any litigation or proceeding (not including any regulatory proceeding)
affecting the Borrower or any of its Subsidiaries in which the amount involved
is $1,000,000 or more and not covered by insurance or in which injunctive or
similar relief is sought;

 

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan;

 

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect; and

 

(f) the commencement of, or any material development in, any material regulatory
proceedings.

 

Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

 

5.8 Environmental Laws. (a) Comply in all material respects with, and ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws, and obtain and comply in all material
respects with and maintain, and ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws.

 

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

 

40



--------------------------------------------------------------------------------

5.9 Additional Collateral, etc. With respect to any new Subsidiary (other than
an Excluded Foreign Subsidiary), created or acquired after the Closing Date by
the Borrower or any of its Subsidiaries (other than Subsidiaries created or
acquired by TNMPCo, FCP or any of their respective Subsidiaries), promptly:

 

(i) execute and deliver to the Administrative Agent such amendments to the
Pledge Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
first priority security interest in the Capital Stock of such new Subsidiary
that is owned by the Borrower or any of its Subsidiaries,

 

(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the Borrower or such Subsidiary, as
the case may be,

 

(iii) cause such new Subsidiary (A) to take such actions necessary or advisable
to grant to the Administrative Agent for the benefit of the Lenders a perfected
first priority security interest in the Collateral described in the Pledge
Agreement with respect to such new Subsidiary, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Pledge Agreement or by law or as may be requested by the Administrative
Agent and (B) to deliver to the Administrative Agent a certificate of such
Subsidiary, substantially in the form of Exhibit C, with appropriate insertions
and attachments, and

 

(iv) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

 

5.10 Subsidiary Dividends. Use its best efforts to cause the Net Cash Proceeds
received by TNMPCo, FCP or any of its Subsidiaries in connection with any Asset
Sale or Recovery Event which are not applied to prepay Indebtedness of TNMPCo,
FCP or such Subsidiary in accordance with any mandatory prepayment or redemption
provisions of such Indebtedness and which, in the case of the Net Cash Proceeds
of any Recovery Event, are not used to repair, rebuild or replace the affected
property within the time limit imposed by such Indebtedness, to be paid (subject
to any applicable regulatory requirements of any Governmental Authority) to the
Borrower as a cash dividend.

 

5.11 Commodity Risk Management Policies and Procedures; Required Hedging. (a)
Deliver to each Lender not later than each date upon which the Borrower is
required pursuant to Section 5.1(a) or (b) to deliver to the Lenders its annual
or quarterly, as the case may be, financial statements, commencing with the
fiscal quarter ending September 30, 2003, a report executed by a Responsible
Officer and describing in reasonable detail the manner in which FCP complied
during the then most recently completed fiscal quarter with the FCP Energy Risk
Management Policy (as reflected in Version 1.1, dated June 24, 2003, and as
amended from time to time in a manner consistent with Section 5.11(b), the
“Energy Risk Management Policy”), which report must be satisfactory to the
Engineering Firm.

 

(b) Maintain the Energy Risk Management Policy in effect at all times without
any amendment, supplement or other modification that would relax the
requirements thereof in any material respect and deliver to the Lenders, within
15 days following the end of each calendar quarter of the Borrower, a copy of
each amendment, supplement or other modification to the Energy Risk Management
Policy made during such quarter.

 

41



--------------------------------------------------------------------------------

(c) Cause FCP to maintain at all times hedges that satisfy the risk reducing
requirements of the Energy Risk Management Policy against the cost of obtaining
the power necessary to satisfy all its then-existing firm commitments to
customers, whether through the purchase of natural gas call options, the
purchase of options to purchase power or otherwise.

 

SECTION 6. NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as any Term Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Borrower shall
not, and shall not permit any of its Subsidiaries to, directly or indirectly:

 

6.1 Financial Condition Covenants.

 

(a) Borrower Consolidated Leverage Ratio. Permit the Borrower Consolidated
Leverage Ratio as at the last day of any period of four consecutive fiscal
quarters of the Borrower and its Subsidiaries ending with any fiscal quarter
during any Test Period set forth below to exceed the ratio set forth below
opposite such Test Period:

 

Test Period

--------------------------------------------------------------------------------

  

Borrower Consolidated

Leverage Ratio

--------------------------------------------------------------------------------

10/01/04 – 12/31/05

   5.25 to 1

1/1/06 and thereafter

   4.50 to 1

 

(b) Borrower Senior Debt Leverage Ratio. Permit the Borrower Senior Debt
Leverage Ratio as at the last day of any period of four consecutive fiscal
quarters of the Borrower ending with any fiscal quarter during any Test Period
set forth below to exceed the ratio set forth below opposite such Test Period:

 

Test Period

--------------------------------------------------------------------------------

  

Borrower Senior

Debt Leverage Ratio

--------------------------------------------------------------------------------

Closing Date - 6/29/04

   2.25 to 1

6/30/04 - 6/29/05

   2.00 to 1

6/30/05 and thereafter

   1.50 to 1

 

(c) Borrower Fixed Charges Coverage Ratio. Permit the Borrower Fixed Charges
Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower ending with any fiscal quarter during any Test Period set forth below
to be less than the ratio set forth below opposite such Test Period:

 

Test Period

--------------------------------------------------------------------------------

  

Borrower Fixed Charges

Coverage Ratio

--------------------------------------------------------------------------------

Closing Date - 12/31/03

   1.25 to 1

1/1/04 - 12/31/06

   1.50 to 1

 

(d) Subsidiary Debt to Capitalization Ratio. Permit the Subsidiary Debt to
Capitalization Ratio (a) at any time on or before September 30, 2004, to be more
than 0.70 to 1 or (b) at any time thereafter, to be more than (i) 0.70 to 1 at
any time when the long-term unsecured Indebtedness of TNMPCo shall have an
Investment Grade Rating or (ii) 0.65 to 1 at any other time.

 

42



--------------------------------------------------------------------------------

(e) Minimum Borrower Consolidated EBITDA. Permit Borrower Consolidated EBITDA
for any period of four consecutive fiscal quarters ending during any Test Period
below to be less than the amount set forth opposite such Test Period below:

 

Test Period

--------------------------------------------------------------------------------

  

Borrower
Consolidated

EBITDA

--------------------------------------------------------------------------------

7/01/03 – 9/30/03

   $50,679,000

10/01/03 – 12/31/03

   $36,964,000

1/01/04 – 3/31/04

   $71,347,000

4/01/04 – 6/30/04

   $102,358,000

7/01/04 – 9/30/04

   $126,422,000

 

(f) EBITDA Compliance Ratio. Permit, on any day, (i) the Expected FCP EBITDA
during the one-year period immediately following such date to be less than (ii)
(x) the Projected FCP EBITDA for the twelve-calendar-month period next to
commence following such date less (y) $25,000,000.

 

6.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

 

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

 

(b) Indebtedness of the Borrower to any Subsidiary;

 

(c) Indebtedness of Subsidiaries of the Borrower outstanding (or, in the case of
a revolving credit facility, committed) on the date hereof and listed on
Schedule 6.2(c) and any refinancings, refundings, renewals or extensions thereof
that do not (i) increase, or shorten the maturity of, the principal amount
thereof, (ii) make any modification relating to the affirmative or negative
covenants, events of default or remedies under the documents or instruments
evidencing the original Indebtedness the effect of which is to subject any
Subsidiary to any more materially onerous or restrictive provisions or (iii)
materially adversely affect the interests of the Lenders under this Agreement or
any Loan Document;

 

(d) Indebtedness of Subsidiaries of the Borrower (including, without limitation,
Capital Lease Obligations) secured by Liens permitted by Section 6.3(g) in an
aggregate principal amount not to exceed $10,000,000 at any one time
outstanding;

 

(e) Indebtedness of the Borrower in respect of the Senior Subordinated Notes in
an aggregate principal amount not to exceed $275,000,000;

 

(f) Hedge Agreements entered into with the Lenders in respect of Indebtedness
otherwise permitted hereby which Indebtedness bears interest at a floating rate,
so long as such agreements are not entered into for speculative purposes;

 

43



--------------------------------------------------------------------------------

(g) Indebtedness of a Receivables Subsidiary that is not recourse to the
Borrower or any other Subsidiary (other than with respect to Standard
Securitization Undertakings) in connection with a Qualified Receivables
Transaction of a type described in clause (i) of the definition of such term,
excluding Indebtedness incurred by FCP pursuant to Section 6.2(h);

 

(h) Indebtedness of FCP in connection with a Qualified Receivables Transaction
of a type described in clause (ii) of the definition of such term, and any
refinancings, refundings, renewals or extensions thereof;

 

(i) Indebtedness in an aggregate principal amount not to exceed $20,000,000
under lines of credit, performance and other similar bonds, or letters of credit
offered by commercial banks or other financial institutions to TNMPCo or its
Subsidiaries in order to finance the working capital needs of TNMPCo and its
Subsidiaries; and

 

(j) Indebtedness owing by any Wholly Owned Subsidiary of the Borrower to any
other Wholly Owned Subsidiary of the Borrower.

 

6.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:

 

(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

 

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(d) deposits (including pledges of accounts receivable or customer contracts by
FCP or Subsidiaries of FCP that are Regulated Entities) to secure the
performance of bids, trade contracts (including agreements relating to the
purchase of power for resale), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business, provided that this paragraph shall not permit any
such Liens securing obligations for borrowed money;

 

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

 

(f) Liens (i) in existence on the date hereof listed on Schedule 6.3(f) and (ii)
securing Indebtedness permitted by Section 6.2(c), provided that no such Lien is
spread to cover any additional property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased;

 

44



--------------------------------------------------------------------------------

(g) Liens securing Indebtedness of TNMPCo, FCP or any Subsidiary thereof
incurred pursuant to Section 6.2(d) to finance the acquisition of fixed or
capital assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;

 

(h) Liens created pursuant to the Security Documents;

 

(i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

 

(j) Liens created pursuant to the TNMPCo Credit Facility Security Documents; and

 

(k) Liens on the following assets of FCP securing Indebtedness incurred by FCP
or any of its Subsidiaries pursuant to Sections 6.2(g) and (h): FCP’s accounts
receivable and other current assets and intangible assets, including, without
limitation, all right, title and interest of FCP in all hedging agreements to
which it is a party and the shared services agreement with TNMPCo.

 

6.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all of its property or
business, except that:

 

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation);

 

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower;

 

(c) TNMPCo may transfer to an existing or newly formed Wholly Owned Subsidiary
of TNMPCo the business and assets related to TNMPCo’s operations in New Mexico,
provided that such Wholly Owned Subsidiary shall have no material assets or
liabilities immediately prior to such transfer; and

 

(d) FCP and/or TNMPCo may transfer or cause the transfer to a Receivables
Subsidiary of assets in connection with a Qualified Receivables Transaction.

 

45



--------------------------------------------------------------------------------

6.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

 

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

 

(b) the sale of inventory in the ordinary course of business;

 

(c) Dispositions permitted by Section 6.4(b) and (c);

 

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower;

 

(e) Dispositions in connection with Qualified Receivables Transactions permitted
under Sections 6.2(g) and 6.2(h);

 

(f) the sale by TNMPCo of shares of its preferred stock in a transaction that
does not result in an Event of Default under Section 7(k);

 

(g) the sale in the ordinary course of business by any Regulated Entity of its
customer receivables, provided that any such sale is without recourse to such
Entity; and

 

(h) the Disposition of other property having a fair market value not to exceed
$2,000,000 in the aggregate for any fiscal year of the Borrower.

 

6.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common or preferred stock of the Person making such dividend
that is of the identical class as the Capital Stock on which such dividend is
paid) on, or make any payment on account of, or set apart assets for a sinking
or other analogous fund for, the purchase, redemption, defeasance, retirement or
other acquisition of, any Capital Stock of the Borrower or any Subsidiary,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of the Borrower or any Subsidiary (collectively, “Restricted
Payments”), except that any Subsidiary may make Restricted Payments; provided
that the Borrower may, not later than June 15, 2000, redeem the Preferred Stock
and pay accrued dividends thereon for the period from the date of issuance of
the Preferred Stock to the date of redemption of the Preferred Stock.

 

6.7 Capital Expenditures. Make or commit to make any Capital Expenditure, except
(a) Capital Expenditures of the Borrower and its Subsidiaries in the ordinary
course of business not exceeding $48,000,000 in any fiscal year of the Borrower
provided that Capital Expenditures of the Borrower may not exceed $50,000 in any
fiscal year of the Borrower and (b) Capital Expenditures made with the proceeds
of any Reinvestment Deferred Amount.

 

6.8 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person (all of the
foregoing, “Investments”), except:

 

(a) extensions of trade credit in the ordinary course of business;

 

(b) investments in Cash Equivalents;

 

46



--------------------------------------------------------------------------------

(c) Guarantee Obligations permitted by Section 6.2;

 

(d) loans and advances to employees of the Borrower or any Subsidiary of the
Borrower in the ordinary course of business (including for travel, entertainment
and relocation expenses) in an aggregate amount for the Borrower or any
Subsidiary of the Borrower not to exceed $2,000,000 at any one time outstanding;

 

(e) Investments in assets useful in the business of TNMPCo, FCP and their
respective Subsidiaries made by TNMPCo, FCP or any of their respective
Subsidiaries with the proceeds of any Reinvestment Deferred Amount;

 

(f) intercompany Investments by the Borrower or any of its Subsidiaries in (i)
the Borrower, (ii) any Wholly Owned Subsidiary of the Borrower that is a
Regulated Entity in the same line of business as TNMPCo or FCP , provided that
the aggregate amount of Investments permitted by this clause (ii) shall not
exceed $35,000,000 in 2003 and shall not exceed $25,000,000 in any subsequent
fiscal year, and (iii) any Wholly Owned Subsidiary of the Borrower that is a
Non-Regulated Entity, provided that the aggregate amount of Investments
permitted by this clause (iii) in any fiscal year shall not exceed $1,000,000;

 

(g) any Investment solely in exchange for the issuance of Capital Stock of the
Borrower (other than disqualified capital stock);

 

(h) Hedge Agreements entered into in the normal course of the Borrower’s or any
Subsidiary’s business and not for speculative purposes;

 

(i) Investments in connection with a transaction permitted under Sections 6.2(g)
and 6.2(h);

 

(j) guarantees by TNMPCo of obligations of FCP under purchase power agreements
entered into by FCP in the ordinary course of its business, in an aggregate
amount not to exceed $50,000,000;

 

(k) loans and advances by any Wholly Owned Subsidiary of the Borrower to any
other Wholly Owned Subsidiary of the Borrower; and

 

(l) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
(valued at cost) not to exceed $10,000,000 during the term of this Agreement.

 

6.9 Optional Payments and Modifications of Certain Debt Instruments. (a) Make or
offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease or segregate funds
with respect to the Senior Subordinated Notes, (b) amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of the Senior Subordinated Notes (other than
any such amendment, modification, waiver or other change that (i) would extend
the maturity or reduce the amount of any payment of principal thereof or reduce
the rate or extend any date for payment of interest thereon and (ii) does not
involve the payment of a consent fee), (c) amend, modify, waive or otherwise
change, or consent or agree to any

 

47



--------------------------------------------------------------------------------

amendment, modification, waiver or other change to, any of the terms of, the
Preferred Stock or the Certificate of Designation (other than any such
amendment, modification, waiver or other change that (i) would extend the
scheduled redemption date or reduce the amount of any scheduled redemption
payment or reduce the rate or extend any date for payment of dividends thereon
and (ii) does not involve the payment of a consent fee); provided that the
Borrower shall not be prohibited hereby from decreasing, eliminating or
reclassifying any authorized but unissued shares of Preferred Stock or (d)
designate any Indebtedness (other than obligations of the Loan Parties pursuant
to the Loan Documents) as “Designated Senior Indebtedness” for the purposes of
the Senior Subordinated Note Indenture.

 

6.10 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
unless such transaction is (a) otherwise permitted under this Agreement, (b)
except in the case of a Qualified Receivables Transaction, in the ordinary
course of business of the Borrower or such Subsidiary, as the case may be, and
(c) upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate. The foregoing
provisions will not apply to (a) any transactions with and reasonable fees paid
to Laurel Hill Capital Partners, LLC and its Affiliates and CIBC World Markets
Corp. and its Affiliates relating to advisory, banking and investment banking
services provided to the Borrower or any Subsidiary, subject to the approval of
the Borrower’s board of directors or (b) distributions to the Partnership by the
Borrower for the purpose of enabling the Partnership to pay management,
consulting and financial advisory fees and reimburse expenses in an amount in
the case of this clause (b) not to exceed $2,000,000 in the aggregate in any
fiscal year.

 

6.11 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by the Borrower or any Subsidiary of real or personal property
that has been or is to be sold or transferred by the Borrower or such Subsidiary
to such Person or to any other Person to whom funds have been or are to be
advanced by such Person on the security of such property or rental obligations
of the Borrower or such Subsidiary.

 

6.12 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end on
a day other than December 31 or change the Borrower’s method of determining
fiscal quarters.

 

6.13 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of the Borrower or any of its
Subsidiaries to create, incur, assume or suffer to exist any Lien upon any of
its property or revenues, whether now owned or hereafter acquired, to secure its
obligations under the Loan Documents to which it is a party other than (a) this
Agreement and the other Loan Documents, (b) the TNMPCo Credit Facility, (c) any
Indebtedness of TNMPCo and its Subsidiaries in existence on the date hereof, (d)
any agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby or any agreements governing any transactions
permitted by Section 6.2(g) (in each case, any prohibition or limitation shall
only be effective against the assets financed thereby), (e) any purchased power
agreements the obligations of FCP under which are secured by accounts receivable
and customer contracts as permitted by Section 6.3(d), provided that any such
prohibition or limitation shall only be effective against such accounts
receivable and customer contracts and (f) any Indebtedness of FCP incurred
pursuant to Section 6.2(h).

 

48



--------------------------------------------------------------------------------

6.14 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Borrower to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary of the Borrower, (b) make loans or advances to,
or other Investments in, the Borrower or any other Subsidiary of the Borrower or
(c) transfer any of its assets to the Borrower or any other Subsidiary of the
Borrower, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents (ii) any
restrictions existing under the TNMPCo Credit Facility, (iii) any restrictions
existing under Indebtedness of TNMPCo and its Subsidiaries outstanding on the
date hereof, (iv) any restriction applicable to any Receivables Subsidiary under
Indebtedness of such Receivables Subsidiary incurred pursuant to Section 6.2(g),
(v) any restriction under Indebtedness of FCP incurred pursuant to Section
6.2(h), (vi) any restrictions with respect to a Subsidiary imposed pursuant to
an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Subsidiary and
(vii) any regulations imposed by any Governmental Authority.

 

6.15 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related thereto.

 

6.16 Amendments to Tax Sharing Agreement. Amend, supplement or otherwise modify
the terms and conditions of the Tax Sharing Agreement or any such other
documents except for any such amendment, supplement or modification that (i)
becomes effective after the Closing Date and (ii) could not reasonably be
expected to have a Material Adverse Effect.

 

6.17 New Tax Sharing Agreement. Enter into any Tax Sharing Agreement (other than
the Tax Sharing Agreement referred to in clause (a) of the definition of such
term) that shall not be reasonably satisfactory to the Required Lenders, as
evidenced by their prior written approval thereof.

 

SECTION 7. EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a) the Borrower shall fail to pay any principal of any Term Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Term Loan, or any other amount payable hereunder or under any other Loan
Document, within five days after any such interest or other amount becomes due
in accordance with the terms hereof; or

 

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

 

49



--------------------------------------------------------------------------------

(c) any Loan Party shall default in the observance or performance of any
agreement contained in Section 5.4, Section 5.7(a) or Section 6 of this
Agreement or Section 5(b) of the Pledge Agreement; or

 

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

 

(e) the Borrower or any of its Subsidiaries shall (i) default in making any
payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Term Loans) on the scheduled or original due date
with respect thereto; or (ii) default in making any payment of any interest on
any such Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or (iii)
default in the observance or performance of any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or beneficiary of such Indebtedness (or a trustee
or agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated maturity
or (in the case of any such Indebtedness constituting a Guarantee Obligation) to
become payable; provided, that a default, event or condition described in clause
(i), (ii) or (iii) of this paragraph (e) shall not at any time constitute an
Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) and (iii) of this
paragraph (e) shall have occurred and be continuing with respect to Indebtedness
the outstanding principal amount of which exceeds in the aggregate $10,000,000;
or

 

(f) (i) the Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any of its Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Borrower or any of its Subsidiaries shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Borrower or any of its Subsidiaries shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

 

50



--------------------------------------------------------------------------------

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could, in the sole
judgment of the Required Lenders, reasonably be expected to have a Material
Adverse Effect; or

 

(h) one or more judgments or decrees shall be entered against the Borrower or
any of its Subsidiaries involving in the aggregate a liability (not paid or
fully covered by insurance as to which the relevant insurance company has
acknowledged coverage) of $10,000,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
30 days from the entry thereof; or

 

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or

 

(j) the pledge contained in Section 2 of the Pledge Agreement shall cease, for
any reason, to be in full force and effect or any Loan Party or any Affiliate of
any Loan Party shall so assert; or

 

(k) (i) the Permitted Investors shall cease to have the power to vote or direct
the voting of securities having a majority of the ordinary voting power for the
election of directors of the Borrower (determined on a fully diluted basis);
(ii) the Permitted Investors shall cease to, directly or indirectly,
beneficially own an aggregate amount of common stock of the Borrower equal to at
least 50% of the aggregate amount of common stock of the Borrower directly or
indirectly beneficially owned by the Permitted Investors as of the Closing Date
(namely 85.53% of the common stock of the Borrower); (iii) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), excluding the Permitted
Investors, shall become, or obtain rights (whether by means or warrants, options
or otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than 20% of the
outstanding common stock of the Borrower; (iv) the board of directors of the

 

51



--------------------------------------------------------------------------------

Borrower shall cease to consist of a majority of Continuing Directors; (v) the
Borrower shall cease to own and control, of record and beneficially, directly or
indirectly, 100% of each class of outstanding Capital Stock of TNMPCo (other
than Perpetual Preferred Stock of TNMPCo having an aggregate liquidation value
at any time not in excess of 8% of the sum of (i) the then outstanding common
stock and Perpetual Preferred Stock of TNMPCo plus (ii) the aggregate amount of
then outstanding Indebtedness of TNMPCo and its Subsidiaries) free and clear of
all Liens (except Liens created by the Pledge Agreement); or (vi) a Specified
Change of Control shall occur; or

 

(l) the Borrower shall (i) conduct, transact or otherwise engage in, or commit
to conduct, transact or otherwise engage in, any business or operations other
than those incidental to its ownership of the Capital Stock of TNMPCo and FCP,
or (ii) own, lease, manage or otherwise operate any properties or assets
(including cash (other than cash received in connection with dividends made by
the Borrower in accordance with Section 6.6 pending application in the manner
contemplated by said Section) and cash equivalents) other than the ownership of
shares of Capital Stock of TNMPCo and FCP; or

 

(m) the Senior Subordinated Notes shall cease, for any reason, to be validly
subordinated to the Obligations as provided in the Senior Subordinated Note
Indenture, or any Loan Party, any Affiliate of any Loan Party, the trustee in
respect of the Senior Subordinated Notes or the holders of at least 25% in
aggregate principal amount of the Senior Subordinated Notes shall so assert;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Term Loans hereunder (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Loan Documents shall
immediately become due and payable, and (B) if such event is any other Event of
Default, with the consent of the Required Lenders, the Administrative Agent may,
or upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Term Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable. Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower.

 

SECTION 8. THE ADMINISTRATIVE AGENT

 

8.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

 

52



--------------------------------------------------------------------------------

8.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

 

8.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

 

8.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Term Loans.

 

53



--------------------------------------------------------------------------------

8.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

 

8.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of a
Loan Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Term Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

8.7 Indemnification. The Lenders agree to indemnify the Administrative Agent and
the Arranger (each, for purposes of this Section 8.7, an “Agent”) in such
Agent’s capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Percentages in effect on the date on which indemnification is
sought under this Section (or, if indemnification is sought after the date upon
which the Term Loans shall have been paid in full, ratably in accordance with
such Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Term Loans) be imposed on, incurred
by or asserted against such Agent in any way relating to or arising out

 

54



--------------------------------------------------------------------------------

of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Term Loans and all other amounts payable hereunder.

 

8.8 Administrative Agent in Its Individual Capacity. The Administrative Agent
and its affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Loan Party as though the Administrative Agent
was not the Administrative Agent. With respect to its Term Loans made or renewed
by it, the Administrative Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

 

8.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 7(a) or Section 7(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Term Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 8 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

 

SECTION 9. MISCELLANEOUS

 

9.1 Amendments and Waivers. Neither this Agreement, any other Loan Document, nor
any terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 9.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from

 

55



--------------------------------------------------------------------------------

time to time, (a) enter into written amendments, supplements or modifications
hereto and to the other Loan Documents for the purpose of adding any provisions
to this Agreement or the other Loan Documents or changing in any manner the
rights of the Lenders or of the Loan Parties hereunder or thereunder or (b)
waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) eliminate or reduce
any voting rights under this Section 9.1, forgive the principal amount or extend
the final scheduled date of maturity of any Term Loan, extend the scheduled date
of any amortization payment in respect of any Term Loan, or reduce the stated
rate of any interest or fee payable hereunder or extend the scheduled date of
any payment thereof, in each case without the consent of each Lender directly
affected thereby; (ii) reduce any percentage specified in the definition of
Required Lenders, consent to the assignment or transfer by the Borrower of any
of its rights and obligations under this Agreement and the other Loan Documents
or release all or substantially all of the Collateral without the consent of all
Lenders or (iii) amend, modify or waive any provision of Section 8 without the
consent of the Administrative Agent. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Term Loans. In the case of any waiver, the Loan Parties,
the Lenders and the Administrative Agent shall be restored to their former
position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

 

9.2 Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice, when received, addressed as
follows in the case of the Borrower and the Administrative Agent, and as set
forth in an administrative questionnaire delivered to the Administrative Agent
or on Schedule 1 to the Lender Addendum to which such Lender is a party in the
case of the Lenders, or to such other address as may be hereafter notified by
the respective parties hereto:

 

The Borrower:

  

TNP Enterprises, Inc.

    

c/o Laurel Hill Capital Partners LLC

    

2 Robbins Lane

    

Suite 201

    

Jericho, NY 11753

    

Attention: Ted Babcock

    

Telecopy: (516) 933-3108

    

Telephone: (516) 933-3100

 

 

56



--------------------------------------------------------------------------------

The Administrative Agent:

  

Canadian Imperial Bank of Commerce

    

425 Lexington Avenue

    

New York, New York 10017

    

Attention: Marybeth Ross

    

Telecopy: (212) 856-3763

    

Telephone: (212) 856-3691

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

9.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

9.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Term Loans and other extensions of credit hereunder.

 

9.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all its out-of-pocket costs and expenses incurred
in connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and of the Engineering Firm and filing and recording fees
and expenses, with statements with respect to the foregoing to be submitted to
the Borrower prior to the Closing Date (in the case of amounts to be paid on the
Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Administrative Agent shall deem appropriate, (b) to
pay or reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to each Lender and of counsel
to the Administrative Agent, (c) to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to pay, indemnify, and hold each Lender and the Administrative Agent and their
respective officers, directors, employees, affiliates, agents and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses,

 

57



--------------------------------------------------------------------------------

damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Term Loans or the violation of, noncompliance with
or liability under, any Environmental Law applicable to the operations of the
Borrower, any of its Subsidiaries or any of the Properties, and the reasonable
fees and expenses of legal counsel in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee. Without limiting the foregoing, and to
the extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to so waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 9.5 shall
be payable not later than five Business Days after written demand therefor.
Statements payable by the Borrower pursuant to this Section 9.5 shall be
submitted to Ted Babcock (Telephone No. (516) 933-3100) (Telecopy No. (516)
933-3108), at the address of the Borrower set forth in Section 9.2, or to such
other Person or address as may be hereafter designated by the Borrower in a
written notice to the Administrative Agent. The agreements in this Section 9.5
shall survive repayment of the Term Loans and all other amounts payable
hereunder.

 

9.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of the Term Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

 

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default under Section 7(a) or (f) has occurred
and is continuing, any other Person; and

 

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund.

 

58



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Term Loans, the amount of the Term Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Borrower shall be required if an Event of Default under
Section 7(a) or (f) has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;

 

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

 

For the purposes of this Section 9.6, the terms “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.12,
2.13, 2.14 and 9.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and principal amount of the Term Loans owing to, each
Lender pursuant to the

 

59



--------------------------------------------------------------------------------

terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of the Term Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 9.1 and (2) directly affects such Participant. Subject to paragraph
(c)(ii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.12, 2.13 and 2.14 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.7(b) as though it were a
Lender, provided such Participant shall be subject to Section 9.7(a) as though
it were a Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.13 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 2.13 unless such Participant complies with Section
2.13(d).

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall

 

60



--------------------------------------------------------------------------------

not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or Assignee for
such Lender as a party hereto.

 

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

 

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Term Loans it may have funded hereunder to its designating Lender without
the consent of the Borrower or the Administrative Agent and without regard to
the limitations set forth in Section 9.6(b). Each of the Borrower, each Lender
and the Administrative Agent hereby confirms that it will not institute against
a Conduit Lender or join any other Person in instituting against a Conduit
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

 

9.7 Adjustments; Set-off. (a) Except to the extent that this Agreement expressly
provides for payments to be allocated to a particular Lender, if any Lender (a
“Benefitted Lender”) shall, at any time after the Term Loans and other amounts
payable hereunder shall immediately become due and payable pursuant to Section
7, receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in Section
7(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

 

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

61



--------------------------------------------------------------------------------

9.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement or of a
Lender Addendum by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

 

9.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

9.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Borrower, the Administrative Agent and the Lenders with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

 

9.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

9.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 9.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

 

62



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

9.13 Acknowledgments. The Borrower hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

9.14 Releases of Liens. (a) Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the Administrative Agent is hereby
irrevocably authorized by each Lender (without requirement of notice to or
consent of any Lender except as expressly required by Section 9.1) to take any
action requested by the Borrower having the effect of releasing any Collateral
or guarantee obligations (i) to the extent necessary to permit consummation of
any transaction not prohibited by any Loan Document or that has been consented
to in accordance with Section 9.1 or (ii) under the circumstances described in
paragraph (b) below.

 

(b) At such time as the Term Loans and the other obligations under the Loan
Documents (other than obligations under or in respect of Hedge Agreements) shall
have been paid in full, the Collateral shall be released from the Liens created
by the Security Documents and the Security Documents, and all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent and each Loan Party under the Security Documents shall terminate, all
without delivery of any instrument or performance of any act by any Person.

 

9.15 Confidentiality. Each of the Administrative Agent and each Lender agrees to
keep confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender, any Affiliate of any Lender or any
Approved Fund, (b) to any Transferee or prospective Transferee that agrees to
comply with the provisions of this Section, (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its Affiliates, (d) upon the request or demand of any Governmental Authority,
(e) in response to any order of any court or other Governmental

 

63



--------------------------------------------------------------------------------

Authority or as may otherwise be required pursuant to any Requirement of Law,
(f) if requested or required to do so in connection with any litigation or
similar proceeding, (g) that has been publicly disclosed, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document or (j) to any direct or indirect contractual
counterparty in swap agreements or such contractual counterparty’s profession
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be comply with this Section).
Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.

 

9.16 Delivery of Lender Addenda. Each initial Lender shall become a party to
this Agreement by delivering to the Administrative Agent a Lender Addendum duly
executed by such Lender, the Borrower and the Administrative Agent.

 

9.17 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

64



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

TNP ENTERPRISES, INC.

By:

 

/s/ Theodore A. Babcock

--------------------------------------------------------------------------------

Name:

 

Theodore A. Babcock

Title:

 

Chief Financial Officer

CANADIAN IMPERIAL BANK OF
COMMERCE, as Administrative Agent

By:

 

/s/ George Knight

--------------------------------------------------------------------------------

Name:

 

George Knight

Title:

 

Managing Director, CIBC World Markets

Corp. As Agent